DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-6, 9, 10-13, 14-20 in the reply filed on 3/8/22 is acknowledged.  Claims 1-4, 7-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/8/22.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the modules in claims 14-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claims 1-6, 9, 10-13, 14-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.  For example, “a priority ordering machine”, “marking an ordering priority level of the working machine previously”, “priority ordering a priority ordering machine” “determining whether a transporting characteristic information of the priority ordering machine meets the preset condition for triggering a priority order”, “acquiring a remaining time of the priority ordering machine from being idleness”, “identifying a priority level of the priority ordering machines, when received orders from a plurality of priority machines at the same time”.  
Referring to claims 1-6, 9, 10-13, 14-20, it is unclear what is required by a priority ordering machine, a machine that is prioritized or a machine that orders priorities.
Claim 1, 10, 14, for example claim 1 recites the limitation "the working machine" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Assumed to be a working machine.  
Claim 1, 14, recites the limitation "the preset condition" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Assumed to be a preset condition.  
Referring to claim 10, lines 8-15 recites the limitation “the machine”, however lines 1-8 recites the limitations of “the working machine”, “a priority ordering machine”, and “a plurality of working machines”.  Therefore the recitation of “the machine” in the same or subsequent claim is unclear because it is uncertain which of the machines was intended (MPEP 2173.05(e)).  For purposes of examination, it will be assumed that “the machine” is “the machines”.  

2.	Claims 14-20 and the limitations of the modules invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The disclosure is devoid of any structure that performs the function in the claim.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
3.	Claims 14-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to various modules, all of the modules could reasonably be interpreted by one of ordinary skill in the art, to be software, such that the various modules are software, per se.  Computer programs claimed as computer listings per se, i.e., the descriptions or expressions of the programs, are not physical “things.” They are neither computer components nor statutory processes, as they are not “acts” being performed. Such claimed computer programs do not define any structural and functional interrelationships between the computer program and other claimed elements of a computer which permit the computer program’s functionality to be realized. In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program’s functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.
4.	Claim(s) 1-6, 9, 10-13, 14-20  rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite: 
1. A method for transporting order, wherein the method comprises: marking an ordering priority level of the working machine previously; identifying a priority ordering machine when a plurality of working machines issue orders at the same time; determining whether a transporting characteristic information of the priority ordering machine meets the preset condition for triggering a priority order; and if yes, priority ordering the priority ordering machine.
2. The method of claim 1, wherein the operation of determining whether a transporting characteristic information of the priority ordering machine meets the preset condition for triggering a priority order comprises: acquiring a remaining time of the priority ordering machine from being idleness; acquiring a time duration required for transporting a product to the priority ordering machine; determining whether the remaining time from being idleness of the machine exceeds the time duration required for the transporting; and if not, performing the priority ordering to the priority ordering machine.
3. The method of claim 2, wherein the operation of performing the priority ordering to the priority ordering machine comprises: identifying a priority level of the priority ordering machines, when received orders from a plurality of priority machines at the same time; and taking an order instruction from the priority machine with the highest priority as a first instruction.
4. The method of claim 2, wherein the method further comprises: in the case that the remaining time from being idleness of the machine is less than the time duration required for transporting, and there is no product waiting for ordering, determining whether there is an ordered product already in transportation; and if yes, reassigning the product in transportation, and transporting the reassigned product to the priority ordering machine.
5. The method of claim 4, wherein the operation of reassigning the product in transportation comprises: terminating the current transporting action; and generating an instruction of transporting the reassigned product to the priority ordering machine.
6. The method of claim 4, wherein the operation of reassigning the product in transportation comprises: identifying the priority level of the machine that corresponding to the product in transportation; and reassigning the product in transportation corresponding to the machine with the lowest priority.
9. The method of claim 4, wherein the operation of reassigning the product in transportation comprises: identifying the priority level of the machine that corresponding to the product in transportation; obtaining reassignment time required for the products in transportation to be transported to the priority ordering machine; and reassigning the product in transportation with the shortest reassignment time as well as corresponding to the machine with the lowest priority.
10. A method for transporting order, wherein the method comprises: 
marking an ordering priority level of the working machine previously; 
identifying a priority ordering machine when a plurality of working machines issue orders at the same time; acquiring a remaining time of the priority ordering machine from being idleness; acquiring a time duration required for transporting a product to the priority ordering machine; determining whether the remaining time from being idleness of the machine exceeds the time duration required for the transporting; in the case that the remaining time from being idleness of the machine is less than the time duration required for transporting, and there is no product waiting for ordering, determining whether there is an ordered product already in transportation; if yes, identifying the priority level of the machine that corresponding to the product in transportation; reassigning the product in transportation corresponding to the machine with the lowest priority; and transporting the reassigned product to the priority ordering machine.
11. The method of claim 10, wherein the operation of identifying a priority ordering machine comprises: identifying a priority level of the priority ordering machines, when received orders from a plurality of priority machines at the same time; and taking an order instruction from the priority machine with the highest priority as a first instruction.
12. The method of claim 10, wherein the operation of reassigning the product to machine with the lowest priority comprises: terminating the current transporting action; and generating an instruction of transporting the reassigned product to the priority ordering machine.
13. The method of claim 10, further comprises, subsequent to the operation of identifying the priority level of the machine that corresponding to the product in transportation: obtaining a reassignment time duration required for the products in transportation to be transported to the priority ordering machine; and reassigning the product in transportation with the shortest reassignment time as well as corresponding to the machine with the lowest priority.
14. A system for transporting order, wherein the system comprises: a marking module, being configured to mark an ordering priority level of the working machine previously; a first identifying module, being configured to identify a priority ordering machine when a plurality of working machines issue orders at the same time; a first determining module, being configured to determine whether a transporting characteristic information of the priority ordering machine meets the preset condition for triggering a priority order; and a first implementing module, being configured to priority ordering the priority ordering machine, if the transporting characteristic information of the priority ordering machine meets the preset condition for triggering a priority order.
15. The system of claim 14, wherein the first determining module that is configured to determine whether a transporting characteristic information of the priority ordering machine meets the preset condition for triggering a priority order comprises: a first acquiring module, being configured to acquire a remaining time of the priority ordering machine from being idleness; a second acquiring module, being configured to acquire a time duration required for transporting a product to the priority ordering machine; a second determining module, being configured to determine whether the remaining time from being idleness of the machine exceeds the time duration required for the transporting; and the first implementing module is configured to perform the priority ordering to the priority ordering machine if the remaining time from being idleness of the priority ordering machine does not exceed the time duration required for transporting.
16. The system of claim 15, wherein the operation of the first implementing module performing the priority ordering to the priority ordering machine comprises: identifying a priority level of the priority ordering machines, when received orders from a plurality of priority machines at the same time; and taking an order instruction from the priority machine with the highest priority as a first instruction.
17. The system of claim 15, wherein further comprises: a third determining module, being configured to determine whether there is an ordered product already in transportation, in the case that the remaining time from being idleness of the machine is less than the time duration required for transporting, and there is no product waiting for ordering; and a second implementing module, being configured to reassign the product in transportation, and transport the reassigned product to the priority ordering machine, if there is a product already in transportation.
18. The system of claim 17, wherein the operation of the second implementing module reassigning the product in transportation comprises: terminating the current transporting action; and generating an instruction of transporting the reassigned product to the priority ordering machine.
19. The system of claim 17, wherein the second implementing module that reassign the product in the transportation comprises: a second identifying module, being configured to identify the priority level of the machine that corresponding to the product in transportation; and the second implementing module is configured to reassign the product in transportation corresponding to the machine with the lowest priority.
20. The system of claim 17, wherein the operation of the second implementing module that reassign the product in transportation comprises: identifying the priority level of the machine that corresponding to the product in transportation; obtaining reassignment time periods required for the products in transportation to be transported to the priority ordering machine; and the second implementing module is configured to perform reassigning the product in transportation with the shortest reassignment time as well as corresponding to the machine with the lowest priority.
The limitations above, as drafted, is a process or function that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim elements precludes the step/function from practically being performed in the mind.  For example, determining if a condition is met in the context of this claim encompasses a user thinking about if a condition is met.  For another example, marking a machine encompasses a user thinking about and noting a machine  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites the additional element(s) – modules. The modules are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element(s) of modules amounts to no more than mere instructions to apply the exception.  Mere instructions to apply an exception cannot provide an inventive concept.  The claim is not patent eligible.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1-6, 9, 10-13, 14-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 6,134,482 to Iwasaki.

Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (MPEP 2111.04).  The claimed conditions of “when…”, “in the case…”, etc, is made optional by the terminology used in the claim because the claim does not require the when, case, etc, to occur.  Furthermore, the limitations which are only conditionally required based on the claimed condition occurring are not required by the claim.  Therefore the claim fails to patentably distinguish over the teachings of the reference.  

Iwasaki teaches the following: 
10. A method for transporting order, wherein the method comprises: 
marking an ordering priority level of the working machine previously (claims, “selecting semiconductor wafers to be transported to processing means on the basis of a remaining process time applicable to said processing means included in said semiconductor wafer fabrication equipment”); 
identifying a priority ordering machine when a plurality of working machines issue orders at the same time; acquiring a remaining time of the priority ordering machine from being idleness; acquiring a time duration required for transporting a product to the priority ordering machine; determining whether the remaining time from being idleness of the machine exceeds the time duration required for the transporting; in the case that the remaining time from being idleness of the machine is less than the time duration required for transporting, and there is no product waiting for ordering, determining whether there is an ordered product already in transportation; if yes, identifying the priority level of the machine that corresponding to the product in transportation; reassigning the product in transportation corresponding to the machine with the lowest priority; and transporting the reassigned product to the priority ordering machine (claims, “computing a remaining process time of any processing means included in said semiconductor wafer fabrication equipment”, and Col. 14, lines 29-64, “In order to minimize the idle time of the processors for higher processor availability, it is necessary to transport cassettes efficiently to each processor so that all processors will have cassettes engaged continuously therein. More specifically, by the time a given processor completes its processing of one cassette, the next cassette to be processed by that processor must have arrived there. This requires three steps: to compute the remaining process time of each processor in the semiconductor wafer fabrication equipment; to select, from among the cassettes stored in the stockers of the equipment, one cassette that may be transported to the processor in question within an expected supply time based on the computed remaining process time; and actually to transport the selected cassette to the processor. To select the cassette that may be transported within the expected supply time requires obtaining beforehand the time it will take to transport a cassette from a given stocker of the semiconductor wafer fabrication equipment to a given processor therein. ”; Col. 35, lines 28-61, “As described and according to one aspect of the invention, there is provided a method for controlling semiconductor wafer fabrication equipment, the method comprising the steps of supplying and outputting semiconductor wafers to and from the fabrication equipment. The semiconductor wafer supplying step includes the steps of selecting semiconductor wafers to be transported to processing means on the basis of a remaining process time applicable to that processing means included in the fabrication equipment, and transporting the semiconductor wafers selected by the semiconductor wafer selecting step to the processing means. The semiconductor wafer output step includes the steps of selecting a transport destination constituted by either processing means or storage means to which to transport the semiconductor wafers having been processed by processing means, and outputting and transporting the processed semiconductor wafers from a transport source constituted by processing means to either the processing means or the storage means selected by the transport destination selecting step in accordance with a transport control changeover code read from the processing means and storage means furnished in the fabrication equipment. Of the semiconductor wafer cassettes being processed inside the fabrication equipment, an optimal cassette to be supplied to each processing means is selected by the inventive method taking into consideration the priorities of the cassettes and their transport task execution times. This minimizes the idle time of each processing means, thereby enhancing the availability of all processing means configured. Because it is possible flexibly to select the transport destination to which to transport each semiconductor wafer cassette having been processed at one stage or another, transport tasks may be controlled with respect to each semiconductor wafer cassette. This improves transport efficiency and eases operating loads on the transport means”; Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (MPEP 2111.04).  The claimed conditions of “when…”, “in the case…”, etc, is made optional by the terminology used in the claim because the claim does not require the when, case, etc, to occur.  Furthermore, the limitations which are only conditionally required based on the claimed condition occurring are not required by the claim.  Therefore the claim fails to patentably distinguish over the teachings of the reference.).
14. A system for transporting order, wherein the system comprises: 
a marking module, being configured to mark an ordering priority level of the working machine previously (claims, “selecting semiconductor wafers to be transported to processing means on the basis of a remaining process time applicable to said processing means included in said semiconductor wafer fabrication equipment”); 
a first identifying module, being configured to identify a priority ordering machine when a plurality of working machines issue orders at the same time; a first determining module, being configured to determine whether a transporting characteristic information of the priority ordering machine meets the preset condition for triggering a priority order; and a first implementing module, being configured to priority ordering the priority ordering machine, if the transporting characteristic information of the priority ordering machine meets the preset condition for triggering a priority order (Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (MPEP 2111.04).  The claimed conditions of “when…”, “in the case…”, etc, is made optional by the terminology used in the claim because the claim does not require the when, case, etc, to occur.  Furthermore, the limitations which are only conditionally required based on the claimed condition occurring are not required by the claim.  Therefore the claim fails to patentably distinguish over the teachings of the reference.).
1. A method for transporting order, wherein the method comprises: 
marking an ordering priority level of the working machine previously (claims, “selecting semiconductor wafers to be transported to processing means on the basis of a remaining process time applicable to said processing means included in said semiconductor wafer fabrication equipment”); 
identifying a priority ordering machine when a plurality of working machines issue orders at the same time; determining whether a transporting characteristic information of the priority ordering machine meets the preset condition for triggering a priority order; and if yes, priority ordering the priority ordering machine (claims, “computing a remaining process time of any processing means included in said semiconductor wafer fabrication equipment”, and Col. 14, lines 29-64, “In order to minimize the idle time of the processors for higher processor availability, it is necessary to transport cassettes efficiently to each processor so that all processors will have cassettes engaged continuously therein. More specifically, by the time a given processor completes its processing of one cassette, the next cassette to be processed by that processor must have arrived there. This requires three steps: to compute the remaining process time of each processor in the semiconductor wafer fabrication equipment; to select, from among the cassettes stored in the stockers of the equipment, one cassette that may be transported to the processor in question within an expected supply time based on the computed remaining process time; and actually to transport the selected cassette to the processor. To select the cassette that may be transported within the expected supply time requires obtaining beforehand the time it will take to transport a cassette from a given stocker of the semiconductor wafer fabrication equipment to a given processor therein. ”; Col. 35, lines 28-61, “As described and according to one aspect of the invention, there is provided a method for controlling semiconductor wafer fabrication equipment, the method comprising the steps of supplying and outputting semiconductor wafers to and from the fabrication equipment. The semiconductor wafer supplying step includes the steps of selecting semiconductor wafers to be transported to processing means on the basis of a remaining process time applicable to that processing means included in the fabrication equipment, and transporting the semiconductor wafers selected by the semiconductor wafer selecting step to the processing means. The semiconductor wafer output step includes the steps of selecting a transport destination constituted by either processing means or storage means to which to transport the semiconductor wafers having been processed by processing means, and outputting and transporting the processed semiconductor wafers from a transport source constituted by processing means to either the processing means or the storage means selected by the transport destination selecting step in accordance with a transport control changeover code read from the processing means and storage means furnished in the fabrication equipment. Of the semiconductor wafer cassettes being processed inside the fabrication equipment, an optimal cassette to be supplied to each processing means is selected by the inventive method taking into consideration the priorities of the cassettes and their transport task execution times. This minimizes the idle time of each processing means, thereby enhancing the availability of all processing means configured. Because it is possible flexibly to select the transport destination to which to transport each semiconductor wafer cassette having been processed at one stage or another, transport tasks may be controlled with respect to each semiconductor wafer cassette. This improves transport efficiency and eases operating loads on the transport means”; Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (MPEP 2111.04).  The claimed conditions of “when…”, “in the case…”, etc, is made optional by the terminology used in the claim because the claim does not require the when, case, etc, to occur.  Furthermore, the limitations which are only conditionally required based on the claimed condition occurring are not required by the claim.  Therefore the claim fails to patentably distinguish over the teachings of the reference.).
2. The method of claim 1, wherein the operation of determining whether a transporting characteristic information of the priority ordering machine meets the preset condition for triggering a priority order comprises: acquiring a remaining time of the priority ordering machine from being idleness; acquiring a time duration required for transporting a product to the priority ordering machine; determining whether the remaining time from being idleness of the machine exceeds the time duration required for the transporting; and if not, performing the priority ordering to the priority ordering machine (claims, “computing a remaining process time of any processing means included in said semiconductor wafer fabrication equipment”, and Col. 14, lines 29-64, “In order to minimize the idle time of the processors for higher processor availability, it is necessary to transport cassettes efficiently to each processor so that all processors will have cassettes engaged continuously therein. More specifically, by the time a given processor completes its processing of one cassette, the next cassette to be processed by that processor must have arrived there. This requires three steps: to compute the remaining process time of each processor in the semiconductor wafer fabrication equipment; to select, from among the cassettes stored in the stockers of the equipment, one cassette that may be transported to the processor in question within an expected supply time based on the computed remaining process time; and actually to transport the selected cassette to the processor. To select the cassette that may be transported within the expected supply time requires obtaining beforehand the time it will take to transport a cassette from a given stocker of the semiconductor wafer fabrication equipment to a given processor therein. ”; Col. 35, lines 28-61, “As described and according to one aspect of the invention, there is provided a method for controlling semiconductor wafer fabrication equipment, the method comprising the steps of supplying and outputting semiconductor wafers to and from the fabrication equipment. The semiconductor wafer supplying step includes the steps of selecting semiconductor wafers to be transported to processing means on the basis of a remaining process time applicable to that processing means included in the fabrication equipment, and transporting the semiconductor wafers selected by the semiconductor wafer selecting step to the processing means. The semiconductor wafer output step includes the steps of selecting a transport destination constituted by either processing means or storage means to which to transport the semiconductor wafers having been processed by processing means, and outputting and transporting the processed semiconductor wafers from a transport source constituted by processing means to either the processing means or the storage means selected by the transport destination selecting step in accordance with a transport control changeover code read from the processing means and storage means furnished in the fabrication equipment. Of the semiconductor wafer cassettes being processed inside the fabrication equipment, an optimal cassette to be supplied to each processing means is selected by the inventive method taking into consideration the priorities of the cassettes and their transport task execution times. This minimizes the idle time of each processing means, thereby enhancing the availability of all processing means configured. Because it is possible flexibly to select the transport destination to which to transport each semiconductor wafer cassette having been processed at one stage or another, transport tasks may be controlled with respect to each semiconductor wafer cassette. This improves transport efficiency and eases operating loads on the transport means”; Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (MPEP 2111.04).  The claimed conditions of “when…”, “in the case…”, etc, is made optional by the terminology used in the claim because the claim does not require the when, case, etc, to occur.  Furthermore, the limitations which are only conditionally required based on the claimed condition occurring are not required by the claim.  Therefore the claim fails to patentably distinguish over the teachings of the reference.).
3. The method of claim 2, wherein the operation of performing the priority ordering to the priority ordering machine comprises: identifying a priority level of the priority ordering machines, when received orders from a plurality of priority machines at the same time (claims, “wherein said remaining process time computing step includes computing repeatedly the remaining process time of each of said processing means furnished in said semiconductor wafer fabrication equipment until each processing means completes processing thereof”; Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (MPEP 2111.04).  The claimed conditions of “when…”, “in the case…”, etc, is made optional by the terminology used in the claim because the claim does not require the when, case, etc, to occur.  Furthermore, the limitations which are only conditionally required based on the claimed condition occurring are not required by the claim.  Therefore the claim fails to patentably distinguish over the teachings of the reference); and taking an order instruction from the priority machine with the highest priority as a first instruction (Col. 20, lines 30- Col. 21, line 14, “A check is then made to see if the difference between the remaining process time computed in step 14-4 and the most-recently reported remaining process time exceeds a predetermined time period (step 14-5).”; Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (MPEP 2111.04).  The claimed conditions of “when…”, “in the case…”, etc, is made optional by the terminology used in the claim because the claim does not require the when, case, etc, to occur.  Furthermore, the limitations which are only conditionally required based on the claimed condition occurring are not required by the claim.  Therefore the claim fails to patentably distinguish over the teachings of the reference).
4. The method of claim 2, wherein the method further comprises: in the case that the remaining time from being idleness of the machine is less than the time duration required for transporting, and there is no product waiting for ordering, determining whether there is an ordered product already in transportation; and if yes, reassigning the product in transportation, and transporting the reassigned product to the priority ordering machine (Col. 26, lines 54 – Col. 27, line 33, “Upon receipt of the remaining process time report, a predicted time within which to supply the next unprocessed cassette 2 is computed in consideration of the remaining process time found in the report, the in-process status of other cassettes 2 in the processors 3, 4 and 5, and the times required for cassette storage in the processors (B) 4 and (C) 5 from the stages 4a and 5a to the front buffer 4b and buffer 5b (step 26-5). Then the process queuing lot table prepared by the process queuing lot table preparation program in FIG. 25 for the processor 3, 4 or 5 in question is read in (step 26-6). The contents of the process queuing lot table are rearranged so that the cassette entries (i.e., data items) therein will occur in order of decreasing precedence (step 26-7). A search is made through the process queuing lot table for any of the reserve flags having their temporary data (called temporary reserve flags hereunder) turned on (step 26-8). Step 26-8 in FIG. 26 is followed by step 27-9 in FIG. 27 by way of point (A) in both flowcharts. A check is made to see if any temporary reserve flags are turned on (step 27-9).”; Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (MPEP 2111.04).  The claimed conditions of “when…”, “in the case…”, etc, is made optional by the terminology used in the claim because the claim does not require the when, case, etc, to occur.  Furthermore, the limitations which are only conditionally required based on the claimed condition occurring are not required by the claim.  Therefore the claim fails to patentably distinguish over the teachings of the reference).
5. The method of claim 4, wherein the operation of reassigning the product in transportation comprises: terminating the current transporting action; and generating an instruction of transporting the reassigned product to the priority ordering machine (Col. 26, lines 54 – Col. 27, line 33, “Upon receipt of the remaining process time report, a predicted time within which to supply the next unprocessed cassette 2 is computed in consideration of the remaining process time found in the report, the in-process status of other cassettes 2 in the processors 3, 4 and 5, and the times required for cassette storage in the processors (B) 4 and (C) 5 from the stages 4a and 5a to the front buffer 4b and buffer 5b (step 26-5). Then the process queuing lot table prepared by the process queuing lot table preparation program in FIG. 25 for the processor 3, 4 or 5 in question is read in (step 26-6). The contents of the process queuing lot table are rearranged so that the cassette entries (i.e., data items) therein will occur in order of decreasing precedence (step 26-7). A search is made through the process queuing lot table for any of the reserve flags having their temporary data (called temporary reserve flags hereunder) turned on (step 26-8). Step 26-8 in FIG. 26 is followed by step 27-9 in FIG. 27 by way of point (A) in both flowcharts. A check is made to see if any temporary reserve flags are turned on (step 27-9).”; Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (MPEP 2111.04).  The claimed conditions of “when…”, “in the case…”, etc, is made optional by the terminology used in the claim because the claim does not require the when, case, etc, to occur.  Furthermore, the limitations which are only conditionally required based on the claimed condition occurring are not required by the claim.  Therefore the claim fails to patentably distinguish over the teachings of the reference).
6. The method of claim 4, wherein the operation of reassigning the product in transportation comprises: identifying the priority level of the machine that corresponding to the product in transportation; and reassigning the product in transportation corresponding to the machine with the lowest priority (Col. 26, lines 54 – Col. 27, line 33, “Upon receipt of the remaining process time report, a predicted time within which to supply the next unprocessed cassette 2 is computed in consideration of the remaining process time found in the report, the in-process status of other cassettes 2 in the processors 3, 4 and 5, and the times required for cassette storage in the processors (B) 4 and (C) 5 from the stages 4a and 5a to the front buffer 4b and buffer 5b (step 26-5). Then the process queuing lot table prepared by the process queuing lot table preparation program in FIG. 25 for the processor 3, 4 or 5 in question is read in (step 26-6). The contents of the process queuing lot table are rearranged so that the cassette entries (i.e., data items) therein will occur in order of decreasing precedence (step 26-7). A search is made through the process queuing lot table for any of the reserve flags having their temporary data (called temporary reserve flags hereunder) turned on (step 26-8). Step 26-8 in FIG. 26 is followed by step 27-9 in FIG. 27 by way of point (A) in both flowcharts. A check is made to see if any temporary reserve flags are turned on (step 27-9).”; Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (MPEP 2111.04).  The claimed conditions of “when…”, “in the case…”, etc, is made optional by the terminology used in the claim because the claim does not require the when, case, etc, to occur.  Furthermore, the limitations which are only conditionally required based on the claimed condition occurring are not required by the claim.  Therefore the claim fails to patentably distinguish over the teachings of the reference).
9. The method of claim 4, wherein the operation of reassigning the product in transportation comprises: identifying the priority level of the machine that corresponding to the product in transportation; obtaining reassignment time required for the products in transportation to be transported to the priority ordering machine; and reassigning the product in transportation with the shortest reassignment time as well as corresponding to the machine with the lowest priority (Col. 26, lines 54 – Col. 27, line 33, “Upon receipt of the remaining process time report, a predicted time within which to supply the next unprocessed cassette 2 is computed in consideration of the remaining process time found in the report, the in-process status of other cassettes 2 in the processors 3, 4 and 5, and the times required for cassette storage in the processors (B) 4 and (C) 5 from the stages 4a and 5a to the front buffer 4b and buffer 5b (step 26-5). Then the process queuing lot table prepared by the process queuing lot table preparation program in FIG. 25 for the processor 3, 4 or 5 in question is read in (step 26-6). The contents of the process queuing lot table are rearranged so that the cassette entries (i.e., data items) therein will occur in order of decreasing precedence (step 26-7). A search is made through the process queuing lot table for any of the reserve flags having their temporary data (called temporary reserve flags hereunder) turned on (step 26-8). Step 26-8 in FIG. 26 is followed by step 27-9 in FIG. 27 by way of point (A) in both flowcharts. A check is made to see if any temporary reserve flags are turned on (step 27-9).”; Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (MPEP 2111.04).  The claimed conditions of “when…”, “in the case…”, etc, is made optional by the terminology used in the claim because the claim does not require the when, case, etc, to occur.  Furthermore, the limitations which are only conditionally required based on the claimed condition occurring are not required by the claim.  Therefore the claim fails to patentably distinguish over the teachings of the reference).
11. The method of claim 10, wherein the operation of identifying a priority ordering machine comprises: identifying a priority level of the priority ordering machines, when received orders from a plurality of priority machines at the same time (claims, “wherein said remaining process time computing step includes computing repeatedly the remaining process time of each of said processing means furnished in said semiconductor wafer fabrication equipment until each processing means completes processing thereof”; Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (MPEP 2111.04).  The claimed conditions of “when…”, “in the case…”, etc, is made optional by the terminology used in the claim because the claim does not require the when, case, etc, to occur.  Furthermore, the limitations which are only conditionally required based on the claimed condition occurring are not required by the claim.  Therefore the claim fails to patentably distinguish over the teachings of the reference); and taking an order instruction from the priority machine with the highest priority as a first instruction (Col. 20, lines 30- Col. 21, line 14, “A check is then made to see if the difference between the remaining process time computed in step 14-4 and the most-recently reported remaining process time exceeds a predetermined time period (step 14-5).”; Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (MPEP 2111.04).  The claimed conditions of “when…”, “in the case…”, etc, is made optional by the terminology used in the claim because the claim does not require the when, case, etc, to occur.  Furthermore, the limitations which are only conditionally required based on the claimed condition occurring are not required by the claim.  Therefore the claim fails to patentably distinguish over the teachings of the reference).
12. The method of claim 10, wherein the operation of reassigning the product to machine with the lowest priority comprises: terminating the current transporting action; and generating an instruction of transporting the reassigned product to the priority ordering machine (Col. 26, lines 54 – Col. 27, line 33, “Upon receipt of the remaining process time report, a predicted time within which to supply the next unprocessed cassette 2 is computed in consideration of the remaining process time found in the report, the in-process status of other cassettes 2 in the processors 3, 4 and 5, and the times required for cassette storage in the processors (B) 4 and (C) 5 from the stages 4a and 5a to the front buffer 4b and buffer 5b (step 26-5). Then the process queuing lot table prepared by the process queuing lot table preparation program in FIG. 25 for the processor 3, 4 or 5 in question is read in (step 26-6). The contents of the process queuing lot table are rearranged so that the cassette entries (i.e., data items) therein will occur in order of decreasing precedence (step 26-7). A search is made through the process queuing lot table for any of the reserve flags having their temporary data (called temporary reserve flags hereunder) turned on (step 26-8). Step 26-8 in FIG. 26 is followed by step 27-9 in FIG. 27 by way of point (A) in both flowcharts. A check is made to see if any temporary reserve flags are turned on (step 27-9).”; Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (MPEP 2111.04).  The claimed conditions of “when…”, “in the case…”, etc, is made optional by the terminology used in the claim because the claim does not require the when, case, etc, to occur.  Furthermore, the limitations which are only conditionally required based on the claimed condition occurring are not required by the claim.  Therefore the claim fails to patentably distinguish over the teachings of the reference).
13. The method of claim 10, further comprises, subsequent to the operation of identifying the priority level of the machine that corresponding to the product in transportation: obtaining a reassignment time duration required for the products in transportation to be transported to the priority ordering machine; and reassigning the product in transportation with the shortest reassignment time as well as corresponding to the machine with the lowest priority (Col. 26, lines 54 – Col. 27, line 33, “Upon receipt of the remaining process time report, a predicted time within which to supply the next unprocessed cassette 2 is computed in consideration of the remaining process time found in the report, the in-process status of other cassettes 2 in the processors 3, 4 and 5, and the times required for cassette storage in the processors (B) 4 and (C) 5 from the stages 4a and 5a to the front buffer 4b and buffer 5b (step 26-5). Then the process queuing lot table prepared by the process queuing lot table preparation program in FIG. 25 for the processor 3, 4 or 5 in question is read in (step 26-6). The contents of the process queuing lot table are rearranged so that the cassette entries (i.e., data items) therein will occur in order of decreasing precedence (step 26-7). A search is made through the process queuing lot table for any of the reserve flags having their temporary data (called temporary reserve flags hereunder) turned on (step 26-8). Step 26-8 in FIG. 26 is followed by step 27-9 in FIG. 27 by way of point (A) in both flowcharts. A check is made to see if any temporary reserve flags are turned on (step 27-9).”; Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (MPEP 2111.04).  The claimed conditions of “when…”, “in the case…”, etc, is made optional by the terminology used in the claim because the claim does not require the when, case, etc, to occur.  Furthermore, the limitations which are only conditionally required based on the claimed condition occurring are not required by the claim.  Therefore the claim fails to patentably distinguish over the teachings of the reference).
15. The system of claim 14, wherein the first determining module that is configured to determine whether a transporting characteristic information of the priority ordering machine meets the preset condition for triggering a priority order comprises: a first acquiring module, being configured to acquire a remaining time of the priority ordering machine from being idleness; a second acquiring module, being configured to acquire a time duration required for transporting a product to the priority ordering machine; a second determining module, being configured to determine whether the remaining time from being idleness of the machine exceeds the time duration required for the transporting; and the first implementing module is configured to perform the priority ordering to the priority ordering machine if the remaining time from being idleness of the priority ordering machine does not exceed the time duration required for transporting (claims, “computing a remaining process time of any processing means included in said semiconductor wafer fabrication equipment”, and Col. 14, lines 29-64, “In order to minimize the idle time of the processors for higher processor availability, it is necessary to transport cassettes efficiently to each processor so that all processors will have cassettes engaged continuously therein. More specifically, by the time a given processor completes its processing of one cassette, the next cassette to be processed by that processor must have arrived there. This requires three steps: to compute the remaining process time of each processor in the semiconductor wafer fabrication equipment; to select, from among the cassettes stored in the stockers of the equipment, one cassette that may be transported to the processor in question within an expected supply time based on the computed remaining process time; and actually to transport the selected cassette to the processor. To select the cassette that may be transported within the expected supply time requires obtaining beforehand the time it will take to transport a cassette from a given stocker of the semiconductor wafer fabrication equipment to a given processor therein. ”; Col. 35, lines 28-61, “As described and according to one aspect of the invention, there is provided a method for controlling semiconductor wafer fabrication equipment, the method comprising the steps of supplying and outputting semiconductor wafers to and from the fabrication equipment. The semiconductor wafer supplying step includes the steps of selecting semiconductor wafers to be transported to processing means on the basis of a remaining process time applicable to that processing means included in the fabrication equipment, and transporting the semiconductor wafers selected by the semiconductor wafer selecting step to the processing means. The semiconductor wafer output step includes the steps of selecting a transport destination constituted by either processing means or storage means to which to transport the semiconductor wafers having been processed by processing means, and outputting and transporting the processed semiconductor wafers from a transport source constituted by processing means to either the processing means or the storage means selected by the transport destination selecting step in accordance with a transport control changeover code read from the processing means and storage means furnished in the fabrication equipment. Of the semiconductor wafer cassettes being processed inside the fabrication equipment, an optimal cassette to be supplied to each processing means is selected by the inventive method taking into consideration the priorities of the cassettes and their transport task execution times. This minimizes the idle time of each processing means, thereby enhancing the availability of all processing means configured. Because it is possible flexibly to select the transport destination to which to transport each semiconductor wafer cassette having been processed at one stage or another, transport tasks may be controlled with respect to each semiconductor wafer cassette. This improves transport efficiency and eases operating loads on the transport means”; Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (MPEP 2111.04).  The claimed conditions of “when…”, “in the case…”, etc, is made optional by the terminology used in the claim because the claim does not require the when, case, etc, to occur.  Furthermore, the limitations which are only conditionally required based on the claimed condition occurring are not required by the claim.  Therefore the claim fails to patentably distinguish over the teachings of the reference.).
16. The system of claim 15, wherein the operation of the first implementing module performing the priority ordering to the priority ordering machine comprises: identifying a priority level of the priority ordering machines, when received orders from a plurality of priority machines at the same time (claims, “wherein said remaining process time computing step includes computing repeatedly the remaining process time of each of said processing means furnished in said semiconductor wafer fabrication equipment until each processing means completes processing thereof”; Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (MPEP 2111.04).  The claimed conditions of “when…”, “in the case…”, etc, is made optional by the terminology used in the claim because the claim does not require the when, case, etc, to occur.  Furthermore, the limitations which are only conditionally required based on the claimed condition occurring are not required by the claim.  Therefore the claim fails to patentably distinguish over the teachings of the reference); and taking an order instruction from the priority machine with the highest priority as a first instruction (claims, “wherein said remaining process time computing step includes computing repeatedly the remaining process time of each of said processing means furnished in said semiconductor wafer fabrication equipment until each processing means completes processing thereof”; Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (MPEP 2111.04).  The claimed conditions of “when…”, “in the case…”, etc, is made optional by the terminology used in the claim because the claim does not require the when, case, etc, to occur.  Furthermore, the limitations which are only conditionally required based on the claimed condition occurring are not required by the claim.  Therefore the claim fails to patentably distinguish over the teachings of the reference); and taking an order instruction from the priority machine with the highest priority as a first instruction (Col. 20, lines 30- Col. 21, line 14, “A check is then made to see if the difference between the remaining process time computed in step 14-4 and the most-recently reported remaining process time exceeds a predetermined time period (step 14-5).”; Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (MPEP 2111.04).  The claimed conditions of “when…”, “in the case…”, etc, is made optional by the terminology used in the claim because the claim does not require the when, case, etc, to occur.  Furthermore, the limitations which are only conditionally required based on the claimed condition occurring are not required by the claim.  Therefore the claim fails to patentably distinguish over the teachings of the reference).
17. The system of claim 15, wherein further comprises: a third determining module, being configured to determine whether there is an ordered product already in transportation, in the case that the remaining time from being idleness of the machine is less than the time duration required for transporting, and there is no product waiting for ordering; and a second implementing module, being configured to reassign the product in transportation, and transport the reassigned product to the priority ordering machine, if there is a product already in transportation (Col. 26, lines 54 – Col. 27, line 33, “Upon receipt of the remaining process time report, a predicted time within which to supply the next unprocessed cassette 2 is computed in consideration of the remaining process time found in the report, the in-process status of other cassettes 2 in the processors 3, 4 and 5, and the times required for cassette storage in the processors (B) 4 and (C) 5 from the stages 4a and 5a to the front buffer 4b and buffer 5b (step 26-5). Then the process queuing lot table prepared by the process queuing lot table preparation program in FIG. 25 for the processor 3, 4 or 5 in question is read in (step 26-6). The contents of the process queuing lot table are rearranged so that the cassette entries (i.e., data items) therein will occur in order of decreasing precedence (step 26-7). A search is made through the process queuing lot table for any of the reserve flags having their temporary data (called temporary reserve flags hereunder) turned on (step 26-8). Step 26-8 in FIG. 26 is followed by step 27-9 in FIG. 27 by way of point (A) in both flowcharts. A check is made to see if any temporary reserve flags are turned on (step 27-9).”; Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (MPEP 2111.04).  The claimed conditions of “when…”, “in the case…”, etc, is made optional by the terminology used in the claim because the claim does not require the when, case, etc, to occur.  Furthermore, the limitations which are only conditionally required based on the claimed condition occurring are not required by the claim.  Therefore the claim fails to patentably distinguish over the teachings of the reference).
18. The system of claim 17, wherein the operation of the second implementing module reassigning the product in transportation comprises: terminating the current transporting action; and generating an instruction of transporting the reassigned product to the priority ordering machine (Col. 26, lines 54 – Col. 27, line 33, “Upon receipt of the remaining process time report, a predicted time within which to supply the next unprocessed cassette 2 is computed in consideration of the remaining process time found in the report, the in-process status of other cassettes 2 in the processors 3, 4 and 5, and the times required for cassette storage in the processors (B) 4 and (C) 5 from the stages 4a and 5a to the front buffer 4b and buffer 5b (step 26-5). Then the process queuing lot table prepared by the process queuing lot table preparation program in FIG. 25 for the processor 3, 4 or 5 in question is read in (step 26-6). The contents of the process queuing lot table are rearranged so that the cassette entries (i.e., data items) therein will occur in order of decreasing precedence (step 26-7). A search is made through the process queuing lot table for any of the reserve flags having their temporary data (called temporary reserve flags hereunder) turned on (step 26-8). Step 26-8 in FIG. 26 is followed by step 27-9 in FIG. 27 by way of point (A) in both flowcharts. A check is made to see if any temporary reserve flags are turned on (step 27-9).”; Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (MPEP 2111.04).  The claimed conditions of “when…”, “in the case…”, etc, is made optional by the terminology used in the claim because the claim does not require the when, case, etc, to occur.  Furthermore, the limitations which are only conditionally required based on the claimed condition occurring are not required by the claim.  Therefore the claim fails to patentably distinguish over the teachings of the reference).
19. The system of claim 17, wherein the second implementing module that reassign the product in the transportation comprises: a second identifying module, being configured to identify the priority level of the machine that corresponding to the product in transportation; and the second implementing module is configured to reassign the product in transportation corresponding to the machine with the lowest priority (Col. 26, lines 54 – Col. 27, line 33, “Upon receipt of the remaining process time report, a predicted time within which to supply the next unprocessed cassette 2 is computed in consideration of the remaining process time found in the report, the in-process status of other cassettes 2 in the processors 3, 4 and 5, and the times required for cassette storage in the processors (B) 4 and (C) 5 from the stages 4a and 5a to the front buffer 4b and buffer 5b (step 26-5). Then the process queuing lot table prepared by the process queuing lot table preparation program in FIG. 25 for the processor 3, 4 or 5 in question is read in (step 26-6). The contents of the process queuing lot table are rearranged so that the cassette entries (i.e., data items) therein will occur in order of decreasing precedence (step 26-7). A search is made through the process queuing lot table for any of the reserve flags having their temporary data (called temporary reserve flags hereunder) turned on (step 26-8). Step 26-8 in FIG. 26 is followed by step 27-9 in FIG. 27 by way of point (A) in both flowcharts. A check is made to see if any temporary reserve flags are turned on (step 27-9).”; Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (MPEP 2111.04).  The claimed conditions of “when…”, “in the case…”, etc, is made optional by the terminology used in the claim because the claim does not require the when, case, etc, to occur.  Furthermore, the limitations which are only conditionally required based on the claimed condition occurring are not required by the claim.  Therefore the claim fails to patentably distinguish over the teachings of the reference).
20. The system of claim 17, wherein the operation of the second implementing module that reassign the product in transportation comprises: identifying the priority level of the machine that corresponding to the product in transportation; obtaining reassignment time periods required for the products in transportation to be transported to the priority ordering machine; and the second implementing module is configured to perform reassigning the product in transportation with the shortest reassignment time as well as corresponding to the machine with the lowest priority (Col. 26, lines 54 – Col. 27, line 33, “Upon receipt of the remaining process time report, a predicted time within which to supply the next unprocessed cassette 2 is computed in consideration of the remaining process time found in the report, the in-process status of other cassettes 2 in the processors 3, 4 and 5, and the times required for cassette storage in the processors (B) 4 and (C) 5 from the stages 4a and 5a to the front buffer 4b and buffer 5b (step 26-5). Then the process queuing lot table prepared by the process queuing lot table preparation program in FIG. 25 for the processor 3, 4 or 5 in question is read in (step 26-6). The contents of the process queuing lot table are rearranged so that the cassette entries (i.e., data items) therein will occur in order of decreasing precedence (step 26-7). A search is made through the process queuing lot table for any of the reserve flags having their temporary data (called temporary reserve flags hereunder) turned on (step 26-8). Step 26-8 in FIG. 26 is followed by step 27-9 in FIG. 27 by way of point (A) in both flowcharts. A check is made to see if any temporary reserve flags are turned on (step 27-9).”; Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed (MPEP 2111.04).  The claimed conditions of “when…”, “in the case…”, etc, is made optional by the terminology used in the claim because the claim does not require the when, case, etc, to occur.  Furthermore, the limitations which are only conditionally required based on the claimed condition occurring are not required by the claim.  Therefore the claim fails to patentably distinguish over the teachings of the reference).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P SHECHTMAN whose telephone number is (571)272-3754. The examiner can normally be reached 9:30am-6:00pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean Shechtman/           Primary Examiner, Art Unit 2896